UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Third Century Bancorp (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o $125 per Exchange Act Rules 0-11(c)1(ii), 14a-6(i)(1), 14a-6(i)(2) or Item 22(a)(2) of Schedule 14A. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Third Century Bancorp 80 East Jefferson Street Franklin, Indiana 46131 (317) 736-7151 April 2, 2007 TO THE SHAREHOLDERS OF THIRD CENTURY BANCORP You are cordially invited to attend the 2007 annual meeting of Shareholders of Third Century Bancorp, which will be held at the main office of Mutual Savings Bank, 80 East Jefferson Street, Franklin, Indiana 46131, on Wednesday, May 16, 2007, at 9:00 a.m. local time. At the annual meeting, you will be asked to consider and vote upon: (i) the election of a director to serve for a term expiring in May 2010; and (ii) the ratification of our independent registered public accounting firm. Enclosed are the Notice of Annual Meeting, Proxy Statement and Proxy. We hope you can attend the annual meeting and vote your shares in person. In any case, we would appreciate your completing the enclosed Proxy and returning it to us. This action will ensure that your preferences will be expressed on the matters that are being considered. If you are able to attend the annual meeting, you may vote your shares in person even if you have previously returned your Proxy. We want to thank you for your support this past year. Enclosed with the Proxy Statement is the 2006 Annual Report, which we encourage you to review. If you have any questions about the Proxy Statement or Annual Report, please call or write us. By Order of the Board of Directors, /s/ Robert D. Heuchan Robert D. Heuchan President and Chief Executive Officer Third Century Bancorp 80 East Jefferson Street Franklin, Indiana 46131 (317) 736-7151 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held On May 16, 2007 Notice is hereby given that the annual meeting of Shareholders of Third Century Bancorp will be held at the main office of Mutual Savings Bank, 80 East Jefferson Street, Franklin, Indiana, on Wednesday, May 16, 2007, at 9:00 a.m., local time. The annual meeting will be held for the following purposes: 1. The election of one director of Third Century Bancorp, to serve for a term expiring in 2010; 2. The ratification of BKD LLP as independent registered public accounting firm for the year ending December 31, 2007; and Such other matters as may properly come before the meeting or any adjournment thereof. Shareholders of record at the close of business on March 20, 2007, are entitled to vote at the meeting or any adjournment thereof. We urge you to read the enclosed Proxy Statement carefully so that you may be informed about the business to come before the meeting, or any adjournment thereof. At your earliest convenience, please sign and return the accompanying proxy in the postage-paid envelope furnished for that purpose. A copy of our Annual Report for the year ended December 31, 2006, isenclosed. The Annual Report is not a part of the proxy soliciting material enclosed with this letter. Sincerely, /s/ Robert D. Heuchan Robert D. Heuchan President and Chief Executive Officer Franklin, Indiana April 2, 2007 IT IS IMPORTANT THAT THE PROXIES BE RETURNED PROMPTLY. THEREFORE, WHETHER OR NOT YOU PLAN TO BE PRESENT IN PERSON AT THE ANNUAL MEETING, PLEASE SIGN, DATE AND COMPLETE THE ENCLOSED PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. Third Century Bancorp 80 East Jefferson Street Franklin, Indiana 46131 (317) 736-7151 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS May 16, 2007 This Proxy Statement is being furnished to the holders of our common stock, no par value, in connection with the solicitation of proxies by the Board of Directors to be voted at the annual meeting of Shareholders to be held at 9:00 a.m., local time, on May 16, 2007, at the main office of Mutual Savings Bank, 80 East Jefferson Street, Franklin, Indiana, and at any adjournment of the annual meeting. We are the holding company parent of Mutual Savings Bank. This Proxy Statement is being mailed to our shareholders on or about April 2, 2007. The proxy we are soliciting, if properly signed and returned to us and not revoked prior to its use, will be voted in accordance with the instructions contained therein. If no contrary instructions are given, each proxy received will be voted for the matters described below and, upon the transaction of such other business as may properly come before the meeting, in accordance with the best judgment of the persons appointed as proxies. Any shareholder giving a proxy has the power to revoke it at any time before it is exercised by (i) filing with the Secretary of Third Century Bancorp written notice of such revocation (Pamela J. Spencer, 80 East Jefferson Street, Franklin, Indiana 46131), (ii) submitting a properly executed proxy bearing a later date, or (iii) by appearing at the annual meeting and giving the Secretary notice of his or her intention to vote in person. Proxies solicited hereby may be exercised only at the annual meeting and any adjournment thereof and will not be used for any other meeting. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF Only shareholders of record at the close of business on March 20, 2007, will be entitled to vote at the annual meeting. On the voting record date, there were 1,632,843 shares of the common stock issued and outstanding, and we had no other class of equity securities outstanding. Each share of common stock is entitled to one vote at the annual meeting on all matters properly presented at the annual meeting. The holders of a majority of the outstanding shares of common stock as of the voting record date must be present in person or by proxy at the annual meeting to constitute a quorum. In determining whether a quorum is present, shareholders who abstain, cast broker non-votes, or withhold authority to vote on one or more director nominees will be deemed present at the annual meeting. The following table sets forth certain information regarding the beneficial ownership of our common stock as of March 20, 2007, by each person who is known to us to own beneficially 5% or more of our common stock. Unless otherwise indicated, the named beneficial owner has sole voting and investment power with respect to the shares. Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Owner Percent of Class HomeFederal Bank, Trustee For the Third Century Bancorp Employee Stock Ownership Plan and Trust 501 Washington Street Columbus, Indiana 47201 131,179 (2) 8.0 % Wellington Management Company, LLP 75 State Street Boston, MA 02109 110,500 (3) 6.8 % Advisory Research, Inc. 180 North Stetson Street Suite 5500 Chicago, Illinois 60601 153,088 (4) 9.4 % (1)The information in this chart is based on Schedule 13G and 13D Reports filed by the above-listed persons with the Securities and Exchange Commission containing information concerning shares held by them.It does not reflect any changes in those shareholdings which may have occurred since the date of such filings. (2)These shares are held by the Trustee of Third Century Bancorp Employee Stock Ownership Plan and Trust.The employees participating in that plan are entitled to instruct the trustee how to vote shares held in their accounts under the plan. Unallocated shares held in a suspense account under the plan are required under the plan tends to be voted by the trustee in the same proportion as allocated shares are voted. (3)In a Schedule 13G filed with the Securities and Exchange Commission, Wellington Management Company, LLP indicates that it is the beneficial owner of the foregoing shares, and that it has shared dispositive power and no voting power with respect to those shares.Wellington Management Company, LLP is a Massachusetts limited partnership and a registered investment advisor. First Financial Fund, Inc. is one of its clients, with whom Wellington Management Company, LLP shares dispositive power as to 110,500 of these shares. First Financial Fund, Inc., 1680 38th Street, Suite 800, Boulder, Colorado 80301, has sole voting power with respect to those 110,500 shares. (4)Based on a Schedule 13G filed with the Securities and Exchange Commission on February 20, 2007, Advisory Research, Inc. claims sole voting and dispositive ownership over all shares reported. PROPOSAL I — ELECTION OF DIRECTORS The Board of Directors consists of five members. Directors Robert L. Ellett, Jerry D. Petro, and Robert D. Schafstall meet the standards for independence for Board members set forth in the Listing Standards for Nasdaq. In determining the independence of the directors, the Board of Directors reviewed and considered the legal fees and title insurance fees paid to the law firm of Cutsinger and Schafstall of which Director Robert D. Schafstall is a partner. The aggregate fees paid to Cutsinger and Schafstall did not exceed $13,000 in fiscal 2006. Our By-Laws provide that the Board of Directors is to be divided into three classes as nearly equal in number as possible. The members of each class are to be elected for a term of three years and until their successors are elected and qualified. One class of directors is to be elected annually. Directors must have their primary domicile in Johnson or Bartholomew Counties, Indiana, must have had a loan or deposit relationship with Mutual Savings Bank for a continuous period of nine months prior to their nomination to the Board (or in the case of directors in office on March 16, 2004, prior to that date), and non-employee directors must have served as a member of a civic or community organization based in Johnson County, 2 Indiana, for at least a continuous period of 12 months during the five years prior to their nomination to the Board. At the annual meeting one director is to be elected for a three-year term.The Governance and Nominating Committee of the Board of Directors has nominated Robert D. Heuchan to stand for election at this year’s annual meeting. Unless otherwise directed, each proxy executed and returned by a shareholder will be voted for the election of the nominee listed below. If any person named as a nominee should be unable or unwilling to stand for election at the time of the annual meeting, the proxy holders will vote for a replacement nominated by the Governance and Nominating Committee. At this time, the Board of Directors knows of no reason why the nominees may not be able to serve as directors if elected. The following table sets forth certain information regarding the nominee for the position of director, current board members who are not to be considered for reelection at this annual meeting, and for all directors and executive officers as a group. Unless otherwise indicated, each nominee has sole investment and/or voting power with respect to the shares shown as beneficially owned by him. No nominee for director is related to any other nominee for director or executive officer by blood, marriage, or adoption, and there are no arrangements or understandings between any nominee and any other person pursuant to which such nominee was selected. Name Expiration of Term as Director Director of the Holding Company Since Director of the Bank Since Amount and Nature of Beneficial Ownership as of The Voting Record Date(1) Percentage of Class Nominee Robert D. Heuchan 2007 2004 1991 66,977 (2) 4.0 % Continuing Directors Robert L. Ellett 2008 2004 1987 48,142 (3) 2.9 % Robert D. Schafstall 2008 2004 1999 46,572 (4) 2.8 % David A. Coffey 2009 2004 1999 62,782 (5) 3.8 % Jerry D. Petro 2009 2004 1997 51,305 (6) 3.1 % Executive Officer who is not a Director Debra K. Harlow N/A N/A N/A 12,322 (7) * % All directors and executive officers as a group (6 persons) 288,100 (8) 16.9 % * Less than 1% of outstanding shares. (Footnotes continued on next page) 3 (1) Based upon information furnished by the respective director nominees. Under applicable regulations, shares are deemed to be beneficially owned by a person if he or she directly or indirectly has or shares the power to vote or dispose of the shares, whether or not he or she has any economic power with respect to the shares. Includes shares beneficially owned by members of the immediate families of the directors residing in their homes. (2) Includes 10,000 shares held jointly with Mr. Heuchan’s spouse, 19,394 shares held in Mutual Savings Bank’s 401(k) plan as of December 31, 2006, 2,371 shares allocated to Mr. Heuchan’s account under Mutual Savings Bank’s ESOP as of December 31, 2006, and 13,225 shares of restricted stock and 21,987 shares underlying options that are exercisable within sixty (60) days of the voting record date. Mr. Heuchan has pledged 10,000 shares of our common stock as security for a loan. (3) Includes 2,645 shares of restricted stock and 8,266 shares underlying options that are exercisable within sixty (60) days from the voting record date and 10,000 shares held directly by Mr. Ellett’s spouse. (4) Of these shares, 25,000 shares are held jointly with Mr. Schafstall’s spouse, 6,600 shares are held by Mr. Schafstall’s SEP, 3,400 shares are held by Mr. Schafstall’s IRA, 2,645 shares of restricted stock and 8,266 shares underlying options that are exercisable within sixty (60) days of the voting record date. (5) Includes 17,540 shares held jointly with Mr. Coffey’s spouse, 10,238 shares held in Mutual Savings Bank’s 401(k) plan as of December 31, 2006, 1,942 shares allocated to Mr. Coffey’s account under Mutual Savings Bank’s ESOP as of December 31, 2006, and 13,225 shares of restricted stock and 19,837 shares underlying options that are exercisable within sixty (60) days of the voting record date. Mr. Coffey has pledged 17,540 shares of our common stock as security for a loan. (6) Includes 10,000 shares in trust for the benefit of Mr. Petro, 15,000 shares in trust for the benefit of Mr. Petro’s spouse, 9,050 shares held in a profit-sharing plan for Mr. Petro’s benefit, 1,000 shares held by Mr. Petro’s IRA, 1,000 shares held by Mr. Petro’s spouse’s IRA, 3,000 shares held by the RIT Corporation, 1,344 shares held by the Petro Family Limited Partnership, 2,645 shares of restricted stock and 8,266 shares underlying options that are exercisable within sixty (60) days of the voting record date. (7) Includes 148 shares held jointly with Ms. Harlow’s spouse, 4,564 shares held in Mutual Savings Bank’s 401(k) Plan, 1,282 shares held in Mutual Savings Bank’s ESOP, 872 shares of restricted stock and 5,455 shares underlying options that are exercisable within sixty (60) days of the voting record date. (8) Includes 34,196 shares held in Mutual Savings Bank’s 401(k) plan and 5,595 shares held in Mutual Savings Bank’s ESOP as of December 31, 2006, and 35,257 shares of restricted stock and 72,077 shares underlying options that are exercisable within sixty (60) days of the voting record date. Presented below is certain information concerning the directors and director nominee of Third Century Bancorp: David A. Coffey (age 44) has served as Chief Operating Officer of Mutual Savings Bank since 1998 and as Executive Vice President of Mutual Savings Bank since 1999. He was a Senior Vice President prior to being named Executive Vice President. Mr. Coffey is a graduate of Franklin College. Robert L. Ellett (age 69) has served as Chairman of the Board of Directors of Mutual Savings Bank since 1999. Mr. Ellett also serves Chairman of Mutual Financial Services, Inc., a subsidiary of Mutual Savings Bank engaged in mortgage life insurance sales and servicing. He was the General Manager of Rytex Company, a stationery products company, until his retirement in December 2001. Robert D. Heuchan (age 53) has served as the President and Chief Executive Officer of Mutual Savings Bank since 1991. He has also served as Vice Chairman of the Board since 1999. He also has been President of Mutual Financial Services, Inc. since its formation in 1991.Mr. Heuchan is a graduate of Franklin College and has an MBA from the University of Indianapolis. Jerry D. Petro (age 61) is the owner and President of J.D. Petro &
